  Case 3:21-mj-06016-DEA Document 15 Filed 09/13/21 Page 1 of 3 PageID: 24




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :   Hon. Douglas E. Arpert
                                       :
      v.                               :   Mag. No. 21-6016 (DEA)
                                       :
DEVIN SAMUEL                           :   ORDER FOR A CONTINUANCE
 a/k/a “Dread”                         :

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Christopher Matthews, Special Assistant United States Attorney), and

defendant Devin Samuel (by Lisa van Hoeck, Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through December 31, 2021, to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to discuss the matter and conduct plea negotiations in an effort to

resolve the case before grand jury proceedings and trial; and the defendant

being aware that he has the right to have the matter submitted to a grand jury

within 30 days of the date of his arrest pursuant to Title 18, United States

Code, Section 3161(b); and two prior continuances having been ordered by the

Court on April 13, 2021, and June 10, 2021; and the defendant, through his

attorney, having consented to the continuance; and for good and sufficient

cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
  Case 3:21-mj-06016-DEA Document 15 Filed 09/13/21 Page 2 of 3 PageID: 25




      (1)       The parties anticipate entering into plea negotiations, which would

render any grand jury proceedings and any subsequent trial of this matter

unnecessary;

      (2)       The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (3)       The defendant has consented to the aforementioned continuance;

      (4)       The grant of a continuance will likely conserve judicial resources;

and

      (5)       As a result of the foregoing, pursuant to Title 18, United States

Code, Section 3161(h)(7), the ends of justice served by granting the

continuance outweigh the best interest of the public and the defendant in a

speedy trial.

      WHEREFORE, it is on this ____
                                13th day of September, 2021;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through December 31, 2021; and it is further




                                           2
  Case 3:21-mj-06016-DEA Document 15 Filed 09/13/21 Page 3 of 3 PageID: 26




      ORDERED that the period from the date this Order is signed through

December 31, 2021 shall be excludable in computing time under the Speedy

Trial Act of 1974.



                                    HON. DDOUGLAS
                                           O GL
                                           OU   LAS
                                                  A E. ARPERT
                                    United S
                                           States
                                            tates Ma
                                                  M
                                                  Magistrate Judge



Form and entry consented to:


s/ Christopher Matthews
Christopher Matthews
Special Assistant United States Attorney




Lisa van Hoeck, Esq.
Counsel for Defendant Devin Samuel




                                      3
